--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.29
 
**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION; [***] DENOTES OMISSIONS**
 
CLINICAL RESEARCH ORGANIZATION SERVICES AGREEMENT

 
By and Between
 
Oramed Ltd.


and


Integrium, LLC
 
Effective Date: July 22, 2014
 
 
 

--------------------------------------------------------------------------------

 
 

Integrium, LLC.    Confidential

 
CRO Agreement
 
EFFECTIVE DATE:  July 22, 2014




Name and Address of the Contact for Integrium, LLC
 
Name:
Jessica Coutu

 
Title:
Sr. Dir., Contract Administration

 
Address:
100 East Hanover Avenue, Suite 401
Cedar Knolls, NJ 07927



Telephone:                   (908) 357-2010


Facsimile:                    (908) 375-2019
 
Name and Address of the Contact for Oramed Ltd.

 
Name:
Dr. Miriam Kidron

 
Title:
Chief Medical and Technology Officer

 
Address:
Hi-Tech Park 2/4 Givat-Ram,
P.O. Box 39098
Jerusalem, 91390, Israel

 
Telephone:                   972 2 566001


Facsimile:                    972 2 566004
 
e-mail:                          miriam@oramed.com
 
 
Page 2

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
INDEX
 
1.
Term
       
2.
Scope of Work
       
3.
Conditions of Work/Sponsor Responsibilities
       
4.
Compensation
       
5.
Representations of CRO
       
6.
Confidentiality
       
7.
Conflicts of Interest
       
8.
Independent Contractor
       
9.
Tax Reporting and Payment
       
10.
Ownership, Disclosure and Transfer of Developments and Study Data
       
11.
Relationship with Investigators
       
12.
Indemnification
       
13.
Limitation of Liability
       
14.
Insurance
       
15.
Termination
       
16.
Personnel Recruitment
       
17.
Equal Opportunity / Affirmative Action
       
18.
Miscellaneous Provision
 



Exhibit 1                       Protocol
Exhibit 2                      Study Specifications: Assumptions, Timeline and
Task Ownership Matrix
Exhibit 3                       Study Budget
Exhibit 4                       Payment Schedule
Exhibit 5                      Transfer of Regulatory Obligation
 
 
Page 3

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
Oramed Ltd. (“Sponsor”), an Israeli company, with principal offices at Hi-Tech
Park 2/4 Givat-Ram, P.O. Box 39098, Jerusalem, 91390, Israel and Integrium, LLC,
(“Integrium”), a California limited liability company, located at 14351 Myford
Road, Tustin, California, 92780, hereby agree as follows:


1.           Term


 
1.1
The term of this Agreement shall be for the period beginning as of July 22, 2014
and ending upon the satisfactory performance of all the Services (as hereinafter
defined) unless terminated sooner as provided for herein.



2.           Scope of Work
 
 
2.1
Sponsor is conducting a Study pursuant to Protocol No. ORA-D-007, (“Protocol”)
entitled “Randomized, Double-Blind, Placebo-Controlled Study to Assess the
Safety and Pharmacodynamics of Multiple Oral Bedtime Doses of ORMD-0801 (Insulin
Capsules) in Adult Patients with Type 2 Diabetes Mellitus who are Inadequately
Controlled with Diet and Metformin” (the “Study”).  Sponsor anticipates that the
Protocol will be submitted by Sponsor to the FDA by September 30, 2014, such
Protocol being set out in Exhibit 1 attached hereto.

 
 
2.2
Integrium shall perform services (“Services”) as required for the execution of
the Protocol according to the Study Specifications (Study Assumptions, Timeline
and Task Ownership Matrix), Exhibit 2, attached hereto and made fully a part
hereof.  The designation of personnel to perform the Services, shall be within
Integrium’s discretion, but Sponsor reserves the right, at its sole discretion,
to reject any personnel so designated by Integrium, and require replacement of
such personnel.  Prior to performing the Services under this Agreement,
Integrium will inform Sponsor of the identity of the personnel designated and
Integrium shall make reasonable efforts to assure that the personnel designated
to perform the Services shall not be changed until the Services are completed;
provided, however, that where any such personnel ceases to be employed by
Integrium, Integrium shall promptly notify Sponsor of such cessation and use its
best efforts to locate replacement personnel acceptable to Sponsor.



3.           Conditions of Work/Sponsor Responsibilities


 
3.1
In order for Integrium to perform the Services properly and timely, unless
otherwise agreed in writing, Sponsor shall provide Integrium with those
materials and take those actions as described in the Study Specifications, set
out in Exhibit 2 attached hereto and made a part hereof.  In addition, Sponsor
shall cause all Sponsor contracted designees to (i) reasonably cooperate with
Integrium, and (ii) perform their services and supply to Integrium their study
materials and deliverables in a timely manner.  Any failure under this Section
3.1 shall not constitute a breach of this Agreement by Sponsor, but may require
changes in the budget/compensation and/or timelines for the Services in
accordance with Section 4.3.



 
3.2
Sponsor and/or its representatives may, during the Term, visit Integrium’s
facilities (and those of Integrium’s approved contractors) at reasonable times
and with reasonable frequency during normal business hours to (i) observe the
progress of the Study at Integrium’s facilities and all Study sites (it being
clarified that Integrium shall ensure that Sponsor has such rights viz-a-viz
each Study site), (ii) monitor the accuracy and completeness of the Services,
including, but not limited to, quality control and assurance, and/or (iii)
review the responsibilities and/or performance obligations of Integrium
personnel.  Integrium will assist Sponsor in scheduling such visits and will
make records and any other relevant information available to Sponsor and/or its
representatives.

 
 
Page 4

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
 
3.3
Both Sponsor and Integrium enter into the Agreement for the express purpose of
transferring from Sponsor to Integrium the responsibilities and obligations of a
Sponsor to conduct, coordinate, manage, and/or develop the Study in accordance
with United States Food and Drug Administration (“FDA”) regulations set forth in
21 CFR Section 312, Subpart D, as such may be amended from time to time.
Accordingly, if Sponsor is transferring to Integrium the responsibility for
various regulatory responsibilities under the U.S. laws and regulations as set
forth in Exhibit 5 (sample form), a Transfer of Regulatory Obligations Form will
be completed. Any regulatory responsibilities not specifically stated as
transferred to Integrium shall remain the regulatory responsibility of
Sponsor.  Sponsor shall file the Transfer of Regulatory Obligations with the FDA
or as otherwise required by law or regulation.  If an amendment to this
Agreement affects the scope of regulatory obligations that have been transferred
to Integrium, Integrium and Sponsor shall execute a corresponding
amendment.  Such amendment shall be filed by Sponsor with the appropriate
government bodies.



4.           Compensation


 
4.1
In consideration for Integrium’s satisfactory performance of any and all of the
Services, Sponsor shall pay Integrium a fee in the amount and on the terms
specified in Exhibit 3 (the “Study Budget and Payment Schedule”) attached hereto
and made fully a part hereof.  All fees will be invoiced by Integrium and
Sponsor shall pay each invoice within thirty (30) days of receipt.  If any
portion of an invoice is disputed, then Sponsor shall pay the undisputed amounts
as provided above and the parties will use good faith efforts to reconcile the
disputed amount as soon as practicable. If any undisputed invoice is not paid
within forty five (45) days Sponsor will be considered in material breach.  If
the breach is not cured within ten (10) days of written notice thereof provided
by Integrium, Integrium will suspend all activity until the breach is cured.  If
any breach extends beyond forty five (45) days Integrium will terminate this
Agreement.  Any 3rd Party Vendor late fee charges resulting from Sponsor delays
in providing payment to Integrium will be passed on to Sponsor.



 
4.2
Any statement or invoice for services or expenses shall be stated with
sufficient specificity for Sponsor to be able to determine the services
performed, the work done, the related charges, and summary of pass through
expenses.



 
4.3
Any material change in the Services, or the Assumptions set out in Exhibit 2
(including, but not limited to, changes in an agreed starting date or suspension
of the Study by the Sponsor) may require changes in the budget/compensation
and/or timelines and shall require a written amendment to this Agreement.  Each
amendment shall detail the changes to the Services, Conditions, Compensation,
Timeline or other matter.  Sponsor agrees that it will not unreasonably withhold
approval of an amendment even if it involves a fixed price contract if the
proposed changes in compensation or timelines result from, among other
appropriate reasons, changes in the assumptions upon which current compensation
or timelines were based.  Integrium shall not implement any change in the
Project scope without Sponsor’s prior written approval.  Integrium reserves the
right to postpone effecting material changes in the Project’s scope until such
time as the parties agree to and execute the corresponding Change Order.

 
 
Page 5

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential


5.           Representations of CRO


 
5.1
Integrium represents that it has the requisite facilities, equipment, and
personnel with the requisite expertise, experience and skill, to render the
desired Services, and it shall render the Services, in a timely, competent and
efficient manner. Integrium further represents that the Services to be provided
pursuant to this Agreement will represent Integrium’s best efforts and will be
of the highest professional standards and quality.  Integrium further represents
that it shall abide by all laws, rules and regulations including, but not
limited to, GCP Guidelines issued by the FDA that apply to the performance of
the Services at the time they are provided, including applicable requirements
regarding equal employment opportunity and, when on Sponsor’s premises,
Integrium’s employees shall comply with Sponsor’s policies with respect to
conduct of visitors.



 
5.2
Integrium certifies that neither Integrium nor any person employed by Integrium
has been debarred under Section 335a of Title 22 of the United States Code, and
that no debarred person will in future be employed or utilized to perform any
Services.  Integrium certifies that, to the best of its knowledge, no person
performing any Services, including any investigator, has a conviction which
could lead to debarment under Section 335a.  Furthermore, Integrium agrees to
notify Sponsor immediately of any action toward conviction or debarment of any
person performing any Services.  Integrium understands that Sponsor shall have
the right to terminate this Agreement immediately upon receipt of notice that
any employee or agent of Integrium has been debarred or is subject to any action
toward conviction or debarment.



 
5.3
Integrium shall maintain accurate and complete records specifically relating to
the Services provided hereunder in accordance with generally accepted accounting
principles and practices, consistently applied.  To the extent that such records
may be relevant in Sponsor’s reasonable opinion in determining whether Integrium
is complying with its obligations pursuant to this Agreement, Sponsor, or
Sponsor’s authorized representative, may audit such records during Integrium’s
normal working hours and at Sponsor’s expense, upon providing five (5) working
days’ written notice to Integrium.  Integrium shall retain such records for a
period of three (3) years from the date of final payment by Sponsor pursuant to
the Agreement.



 
5.4
Integrium represents and warrants that in any and all contracts between
Integrium and a third party with respect to the performance by such third party
of clinical trials or tests and services associated with any such clinical
trials or tests (a “Third Party Contractor”), and in which Integrium acts as an
agent or general contractor for Sponsor and to which such contract Sponsor is
not a party, Integrium will include a third party beneficiary provision naming
Sponsor as the third party beneficiary under such agreement.  Notwithstanding
anything to the contrary in this Agreement, prior to entering into any contract
or arrangement with any Third Party Contractor or with any subcontractor with
respect to the performance by such subcontractor of any of Integrium’s
obligations under this Agreement, Integrium shall notify Sponsor thereof and be
required to obtain the written consent of Sponsor to any such contract or
arrangement (such consent not to be unreasonably withheld, delayed or
conditioned).



 
Page 6

--------------------------------------------------------------------------------

 
 

Integrium, LLC.    Confidential

 
6.           Confidentiality


 
6.1
It is understood by the parties hereto that during the performance of the
Services, Integrium may receive from Sponsor, or otherwise acquire, certain
Confidential, Proprietary, and/or Trade Secret Information which is the property
of Sponsor (“Confidential Information”). Confidential Information shall include
without limitation the Investigator’s brochure, the Protocol, the data recorded
during the Study and data, formulae and information on the Study drug.  For
purposes of this Agreement, Confidential Information shall be understood to
include all written or electronically transferred information received from
Sponsor by Integrium, and unless expressly described in this section 6.1 such
written material shall be marked “Confidential.”  Confidential Information which
is disclosed orally shall be deemed confidential if it is confirmed to be
confidential by a writing provided to Integrium by Sponsor within a reasonable
amount of time following oral disclosure or if such information is known or
reasonably should be known by Integrium to be deemed to be Confidential
Information (even without such written confirmation).  Integrium hereby warrants
and affirms that it shall neither use nor disclose Confidential Information for
any purpose other than as is specifically allowed by this Agreement.



 
6.2
Integrium shall disclose Confidential Information only to such of its employees
or third parties (approved by Sponsor in writing) as may reasonably be required
to assist Integrium in the performance of this Agreement and who have agreed to
be bound by confidentiality and non-use terms and conditions similar to those in
this Agreement.  In the event of such disclosure, Integrium shall advise its
employees, of the confidential nature of the information and shall instruct them
to take all necessary and reasonable precautions to prevent the unauthorized use
or disclosure thereof at least consistent with those precautions undertaken by
Integrium hereunder.



 
6.3
Upon the expiration or termination of this Agreement, Integrium shall either
destroy or return to Sponsor all tangible and electronic forms of Confidential
Information, including any and all copies and/or derivatives of Confidential
Information made by Integrium (or Integrium’s employees or agents), as well as
any writings, drawings, specifications, manuals or other printed material made
by Integrium (or Integrium’s employees or agents) and based on, or derived from,
Confidential Information; provided, however, that Integrium shall retain all
information it is required by law to retain.  Such information shall be retained
for the amount of time required by law using the same amount of care and
diligence to protect Sponsor’s information as it uses to protect its own
confidential information but in any case not less than reasonable care and
diligence.



 
6.4
The foregoing obligations shall not apply to Confidential Information to the
extent that it: (a) is or becomes generally available to the public other than
as a result of a disclosure by the receiving party; (b) becomes available to the
receiving party on a non-confidential basis from a source which is not
prohibited from disclosing such information; (c) was developed independently of
any disclosure by the disclosing party or was known to the receiving party prior
to its receipt from the disclosing party, as shown by contemporaneous written
evidence; or (d) is required by law or regulation to be disclosed (in which case
notice of such disclosure shall be given promptly to Sponsor and Integrium shall
reasonably cooperate with Sponsor in seeking to obtain assurances that any such
information will be treated confidentially).

 
 
Page 7

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
 
6.5
Integrium shall not disclose, or otherwise make public, the terms of this
Agreement, except as may be necessary to secure enforcement of the terms of this
Agreement or in response to a lawful subpoena or to comply with applicable
regulations.



 
6.6
All of Integrium’s obligations set forth in this Article 6, including the
obligations of confidentiality and non-use, shall continue through the term of
this Agreement and shall survive for a period of ten (10) years following the
expiration or termination of this Agreement.



7.           Conflicts of Interest


 
7.1
Integrium hereby warrants and represents that it has advised Sponsor, prior to
the date of signing of this Agreement, of any relationship with any third
parties, including competitors of Sponsor, which would prevent Integrium from
performing the Services contemplated by this Agreement in accordance with the
legal and ethical standards set out herein or as otherwise mandated by
applicable law.



 
7.2
Integrium undertakes to advise Sponsor of any such relationships that might
arise during the Term of this Agreement.  In the event such a relationship
arises, the parties will discuss in good faith options to minimize or eliminate
possible effects of such conflicts of interest.



8.           Independent Contractor


 
8.1
The parties hereto agree that Integrium is being retained and shall perform as
an “Independent Contractor”.  Neither Integrium nor any of its employees
performing Service’s, shall be employees of Sponsor, it being understood and
agreed that Integrium is an independent contractor for all purposes and at all
times.  All matters of compensation and benefits and terms of employment for
Integrium’s employees shall be solely a matter between Integrium and its
employees.  Nothing contained herein shall be deemed or construed to create
between the parties hereto a partnership or joint venture or employment
relationship.  No party shall have the authority to act on behalf of any other
party, or to commit any other party in any manner or cause whatsoever or to use
any other party’s name in any way not expressly authorized by this
Agreement.  No party shall be liable for any act, omission, representation,
obligation or debt of any other party, even if informed of such act, omission,
representation, obligation or debt.



 
8.2
It is further understood that all Integrium services will be performed in
accordance with Integrium’s SOPs; provided, however, that in the event that the
performance of such services according to such SOPs conflict with the terms of
this Agreement, performance of such services shall follow the terms of this
Agreement.



 
8.3
Integrium acknowledges and agrees that its employees are not eligible to
participate in any benefits programs offered by Sponsor to its employees, or in
any pension plans, profit sharing plans, insurance plans (including but not
limited to, worker’s compensation insurance), or any other employee benefit or
perquisite plans offered from time to time by Sponsor to its employees or to
receive Sponsor stock directly from Sponsor or its officers, directors, or
employees.



 
8.4
Nothing contained in this Agreement shall be construed as making the parties
joint venturers or as granting to either party the authority to bind or contract
any obligations in the name of or on the account of the other party or to make
any representations, guarantees or warranties on behalf of the other party
except to the extent such authority is expressly provided in writing and agreed
by the  parties.

 
 
Page 8

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
9.           Tax Reporting and Payment


 
9.1
Integrium acknowledges and agrees that it shall be solely responsible for paying
the appropriate amount of all federal, state and local taxes with respect to all
compensation paid to Integrium pursuant to this Agreement, and that Sponsor
shall have no responsibility whatsoever for withholding or paying any such taxes
for or on behalf of Integrium.



 
9.2
Integrium further agrees to indemnify and hold Sponsor harmless from and against
any and all damages, losses, expenses, or penalties arising from or in
connection with any claim brought by any federal, state or local taxing
authority with regard to Integrium’s failure to pay required taxes or failure to
file required forms with regard to compensation paid to Integrium by Sponsor
pursuant to this Agreement.



10.           Ownership, Disclosure and Transfer of Developments and Study Data


 
10.1
Sponsor acknowledges that Integrium possesses certain computer technical
expertise, software and methodologies for administration of clinical trials,
data collection, data management and statistical analyses methods which have
been independently developed by Integrium without the benefit of any information
provided by Sponsor.  Sponsor and Integrium agree that any computer software
programs, methodologies or other formulae or analyses or methodologies developed
by Integrium in the administration and the conduct of clinical trials used by
Integrium under or during the term of this Agreement are the product of
Integrium’s technical expertise possessed and developed by Integrium prior to
the date of this Agreement and remain the sole property of Integrium and Sponsor
agrees that such technology is commercially valuable to Integrium and Sponsor
agrees not to disclose such technology to any other party without Integrium’s
prior written consent.



 
10.2
All written materials and other works which may be subject to copyright and all
patentable and un-patentable inventions, discoveries, data, and ideas (including
but not limited to any computer software) which are made, conceived or reduced
to practice or written by Integrium or Integrium’s employees or third party
contractors authorized by Integrium pursuant to the terms hereof and which are
based upon or arise from the Services performed by Integrium specifically for
Sponsor (“Developments”) shall become Sponsor’s exclusive property, and may be
used by Sponsor as Sponsor deems appropriate in its sole discretion without any
obligation of any nature (including financial, reporting, accounting or
otherwise) to Integrium.  Integrium, by signing this Agreement, expressly agrees
to Sponsor’s ownership of all Developments, and represents and warrants that it
has appropriate provisions in its agreements with third party contractors
approved to provide services hereunder that would enable Integrium to meet the
obligations set out in this Article 10.



 
10.3
Integrium agrees to hold all Developments in strict confidence in accordance
with Article 6 of this Agreement.

 
 
Page 9

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
 
10.4
Integrium shall disclose promptly to Sponsor each Development and, upon
Sponsor’s request and at Sponsor’s expense, Integrium shall assist Sponsor, or
its designees, in filing patent or copyright applications in any country in the
world.  Each copyrightable work, to the extent permitted by law, shall be
considered a work made for hire and the authorship and copyright of the work
shall be in Sponsor’s name and, if not so considered, Integrium hereby assigns
to Sponsor all of Integrium’s rights, title, and interests in such works, and
agrees to the waiver of all moral rights therein - to the extent that same may
exist.  Integrium shall execute or cause to be executed by the inventor(s) or a
duly authorized agent of Integrium, as the case may be, all papers and do all
things which may be necessary or advisable, in the opinion of Sponsor, to
prosecute such applications and to vest in Sponsor, or its designee, all the
right, title and interest in and to the Developments.



 
10.5
To avoid doubt, Integrium acknowledges and agrees that Sponsor and its licensors
retain all right, title and interest in and to the Confidential Information, the
Investigator’s brochure, the Protocol, and all rights and information underlying
and related to the Study drug, and that no license (whether express or implied)
to any of the foregoing is granted to Integrium under this Agreement.



 
10.6
Upon the expiration or termination of this Agreement, Integrium shall transfer
to Sponsor all Developments including any and all copies and/or derivatives
hereof, made by Integrium (or Integrium employees) as well as any writings,
drawings, specifications, manuals or other printed material made by Integrium
(or Integrium employees or contractors), to the extent such Development is not
already transferred prior to expiration or termination.  Notwithstanding the
reason for expiration or termination of this Agreement, Integrium shall under no
circumstances be entitled to retain Confidential Information.



 
10.7
All data developed relating to the Study shall be the sole and exclusive
property of Sponsor, and Sponsor may use all data relating to the Study for any
lawful purpose, including but not limited to submission to the FDA or other
regulatory agencies.  All agreements with Investigators and/or Trial Sites shall
provide for the foregoing rights of Sponsor.



 
10.8
Sponsor’s authorised representative(s) and, to the extent permitted by law,
regulatory authorities may, during regular business hours, arrange in advance
with Integrium and/or the respective Principal Investigator(s) and/or Trial
Site(s) to inspect all data and work products relating to the respective Study
and to examine Integrium’s facilities required for performance of this
Agreement.



11.           Relationship with Investigators and Third Party Contractors


 
11.1
If this Agreement requires Integrium to contract with investigators or
investigative sites (collectively, “Investigators”), then any such contract
shall be in a form mutually acceptable to Integrium and Sponsor.  If an
Investigator requests any material changes to such form effecting Sponsor’s
rights, Integrium shall submit the proposed change to Sponsor, and Sponsor shall
promptly review, comment on and/or approve such proposed change(s).  The parties
acknowledge and agree that Investigators shall not be considered the employees,
agents, or subcontractors of Integrium or Sponsor, and that Investigators shall
exercise their own independent medical judgement.  Integrium’s responsibilities
with respect to Investigators shall be limited to those responsibilities
specifically set forth in this Agreement and any amendments hereto.

 
 
Page 10

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
 
11.2
It is hereby agreed that Exhibit 3 (the “Study Budget and Payment Schedule”)
represents the entire consideration that will be paid by Sponsor to Integrium on
behalf of the Study, and that the Sponsor will not pay directly or indirectly to
any third party, including Investigators, and/or any other third party vendors
(IRBs, labs, meeting planners, subcontracting CROs, IVRS, etc.), any amount that
is not included in Exhibit 3.  Sponsor acknowledges that Integrium shall not be
responsible for any Study timeline delays as a result of site enrollment delays
due to lack of payment or late payment from Sponsor.  Integrium warrants that
all up-front and advance payment or any monies made by Sponsor to Integrium will
be allocated only to the Sponsor study specified on the invoice and will not be
used for any other purposes.  Integrium will provide Sponsor with a monthly
pass-through reconciliation report indicating the status of these funds.
Notwithstanding anything contained herein to the contrary, Sponsor agrees to
indemnify and hold Integrium harmless for any and all claims from any sites and
3rd Party Vendors for unpaid invoices submitted to Sponsor.



 
11.3
Sponsor agrees that, although Integrium will assume responsibility for
disbursing fees and/or expenses to Investigators, and Third Party Contractors,
Integrium is not liable for payment to Investigators and Third Party Contractors
until Sponsor has pre-paid Integrium in advance for these fees and
expenses.  Upon contract execution of this Agreement, Sponsor agrees to provide
the start-up and vendor advance requirements in accordance with Exhibit 4,
Payment Schedule.

 
 
11.4
Reserved

 
 
11.5
Sponsor acknowledges and agrees that Integrium will not be responsible for
delays in a Study or Project to the extent that such delays are caused by
Sponsor’s failure to make adequate pre-payment for Investigators’ services.
Sponsor further acknowledges and agrees that payments for
Investigator’s/vendors’ services are pass-through payments at actual costs to
Third Party Contractors and are separate from payments for Integrium’s Services.
Sponsor agrees that it will not withhold Investigator payments except to the
extent that it has reasonable questions about the services performed by a
particular Investigator.



12.           Indemnification


 
12.1
Sponsor hereby agrees to indemnify, defend, and hold Integrium, and its
respective agents, servants, employees, officers, and directors (“Integrium
Indemnities”) harmless from and against any and all losses, costs, damages,
expenses, claims, actions, liability, and/or suits (including court costs and
reasonable attorney fees) (“Liabilities”) suffered or incurred by Integrium or
any of the foregoing as a result of personal injury to or death of a participant
in any Study, and such personal injury or death arises from or is, by
unappealable judgment or binding settlement between the parties, attributed to:
(a) a claim of product liability or claim arising from the design, production,
manufacture, or instructions for use of any Study Product; (b) a claim of strict
liability in tort; (c) the design of the Study; and (d) Sponsor’s negligence
with respect to performance of its obligations under this Agreement; provided,
however, that if a claim with respect to the matters set forth in this Section
12.1 hereof arises in whole or in part from Integrium’s negligence or
intentional misconduct or fraud, then the amount of Claim that Sponsor shall
indemnify Integrium pursuant to this Section 12.1 shall be reduced by an amount
in proportion to the percentage of Integrium’s responsibilities for such Claim
as determined by a court of competent jurisdiction in a final and non-appealable
decision or in a binding settlement between the parties.  Under no circumstances
shall Integrium be liable for any Third Party Contractor’s (i) adherence to the
Study Protocol, (ii) adherence to project specifications or the Study timeline,
(iii) breach of contract, (iv) the negligence or willful misconduct, or (v) any
infringement, misappropriation or violation by Third Party Contractors of any
right of any other party.



 
Page 11

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
 
12.2
Integrium hereby agrees to indemnify, defend, and hold Sponsor and its
respective affiliates, employees, directors, agents, approved subcontractors and
consultants (“Sponsor Indemnitees”) harmless from and against any and all
Liabilities suffered or incurred by and Sponsor Indemnitee arising out of (a)
any Integrium Indemnitee’s error, omission, gross negligence or willful
misconduct, or (b) any breach of any covenant or warranty, or the inaccuracy of
any representation of Integrium in this Agreement, or (c) Integrium’s failure to
comply with the terms of this Agreement.



 
12.3
Integrium Indemnitees agree: (a) to promptly notify Sponsor of any such
Liability or Liabilities; (b) to cooperate fully in the handling of such
Liability or Liabilities and, in the event of litigation, to attend hearings and
trials and assist in securing and giving evidence, and obtaining the attendance
of necessary and proper witnesses, and (c) to Sponsor’s control of the defense
and settlement, with Integrium’s consent which shall not be unreasonably
withheld, of all Liability or Liabilities by Sponsor.  Sponsor will reimburse
Integrium for all reasonable expenses incurred at Sponsor’s request in
connection with this Section 12.2 (b) except to the extent and in the proportion
that Integrium is responsible under 12.1  Sponsor shall carry out the management
and defense of such claims or suits at their own expense.



 
12.4
In the event that a patient participating in a Study suffers an illness or
injury that the Investigator(s) and Sponsor determine to be directly associated
with Study participation, and for which Sponsor would be obligated to indemnify
Integrium under section 12.1, then – provided such illness or injury is not
excluded by Sponsor’s insurance policy -Sponsor shall pay all medical and
hospital expenses directly associated with the medical treatment of such adverse
reaction which are in excess of that portion covered by the patient’s own
insurance.  In the event diagnostic procedures are required to determine the
etiology of the patient’s symptoms, Sponsor shall pay the reasonable expense of
such diagnostic workup without regard to the final diagnosis, but up to the
amount covered by the Sponsor’s insurance policy and in accordance with its
terms.



13.
Limitation of Liability; Damages



 
13.1
Except in the case of gross negligence, willful misconduct, fraud or
non-adherence to the Protocol, neither Integrium, nor its affiliates, nor any of
its or their respective directors, officers, employees or agents shall have any
liability of any type (including, but not limited, to contract, negligence, and
tort liability), for any special, incidental, indirect or consequential damages,
including, but not limited to the loss of opportunity, loss of use, or loss of
revenue or profit, in connection with or arising out of this Agreement, or any
service order, even if such damages may have been foreseeable to Integrium.  In
addition, except in the case of gross negligence, willful misconduct, fraud or
non-adherence to the Protocol, in no event shall the collective, aggregate
liability (including, but not limited to, contract, negligence and tort
liability) of Integrium and its affiliates and its and their respective
directors, officers, employees and agents under this Agreement or any service
order hereunder exceed the CRO Service Fees Grand Total amount set out in the
Study Budget.

 
 
Page 12

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
 
13.2
For Failure to Perform.  In the event that the Services provided hereunder (or
any portion thereof) do not meet the specifications or other performance
criteria agreed to by Integrium and Sponsor in writing, then Integrium will, at
Sponsor’s option, promptly (i) re-perform such Services at Integrium’s cost, or
(ii) refund to Sponsor all amounts paid by Sponsor to Integrium in connection
with such Services.



 
13.3
Except in the case of gross negligence, willful misconduct or fraud, neither
Sponsor, nor its affiliates, nor any of its or their respective directors,
officers, employees or agents shall have any liability of any type (including,
but not limited, to contract, negligence, and tort liability), for any special,
incidental, indirect or consequential damages, including, but not limited to the
loss of opportunity, loss of use, or loss of revenue or profit, in connection
with or arising out of this Agreement, or any service order, even if such
damages may have been foreseeable to Sponsor.



14.
Insurance



 
14.1
Each party will maintain, for the duration of this Agreement, insurance in an
amount reasonably adequate to cover its obligations under this Agreement and any
and all Service Orders then in effect, and, upon request, each party will
provide to the other party a certificate of insurance showing that such
insurance is in place.



 
14.2
Sponsor will supply Integrium with the Clinical Trial Insurance Certificate for
each Study covered under a Service Order prior to commencement of subject
screening for each Service Order.  Integrium will not be responsible for
enrollment delays due to Sponsor’s delay in providing said Certificate.



15.
Termination



 
15.1
In the event that a party hereto shall commit a material breach of this
Agreement, the other party hereto shall have the right to terminate this
Agreement immediately unless the breaching party can cure its breach and provide
full performance within thirty (30) days of notice to it that a material breach
has been declared.  Upon termination of this Agreement, the non-breaching party
shall have no further obligation to the breaching party, other than for Sponsor
to pay for Services performed by Integrium as of the date of such termination
and any rights and duties which the parties expressly stated herein as surviving
termination.



 
15.2
Sponsor may terminate this Agreement at any time by giving Integrium thirty (30)
days written notice of such termination. If Sponsor should terminate pursuant to
this Article 15.2, Sponsor will pay for all Service units performed up to the
point of termination in accordance with the Budget, as well as costs reasonably
incurred for the Services and which Integrium is unable to cancel (for the
avoidance of doubt, Sponsor shall be responsible for any and all 3rd Party
Vendor cancellation fees due upon Study cancellation), and all administrative
costs incurred in the conduct of this Agreement up to the point of termination
for those Services which are necessary to be performed for patient safety,
government requirement compliance and/or expressly requested by Sponsor;
provided, however, that no amounts shall be required to be paid which are in
excess of the corresponding amounts set forth for such activities in this
Agreement.  Integrium shall use its best efforts to minimize the costs incurred
following its receipt of notice of such termination.

 
 
Page 13

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
 
15.3
Either party may terminate this Agreement upon receipt of written notice to the
other party and regard the other party as in breach of this Agreement, if the
other party becomes insolvent, makes a general assignment for the benefit of
creditors, files a voluntary petition of bankruptcy, suffers or permits the
appointment of a voluntary petition of bankruptcy, suffers or permits the
appointment of a receiver for its business or assets, or becomes subject to any
proceeding under any bankruptcy or insolvency law, whether domestic or foreign,
or has wound up or liquidated, voluntary or otherwise.  In the event that any of
the above events occur, that party shall immediately notify the other, in
writing, of its occurrence.



 
15.4
Upon receipt of notice of termination of this Agreement by either party: (i)
Integrium will, as soon as reasonably practicable discontinue providing the
applicable Services, except to the extent reasonably required to safely close
out a Study or to transfer the remaining Services to another Service Provider
selected by Sponsor, and (ii) Integrium will terminate or, if requested by
Sponsor, assign existing 3rd Party obligations to the extent cancelable or
assignable, as applicable.  Any amounts paid by Sponsor which exceed the amounts
owed to Integrium as of expiration or termination of this Agreement shall be
refunded to Sponsor within thirty (30) days after expiration or
termination.  Any amounts owed by Sponsor, including 3rd Party Vendor
cancellation fees, shall be paid to Integrium within thirty (30) days after
expiration or termination.



16.
Personnel Recruitment



 
16.1
Neither Sponsor nor Integrium will solicit or make offers of employment to or
enter into consultant relationships with employees or consultants of the other
party if such person was involved, directly or indirectly, in the performance of
this Agreement, at any time during the term of this Agreement; provided,
however, that nothing contained herein will prevent a party from hiring any such
employee or consultant who responds to a general hiring program conducted in the
ordinary course of business or who approaches such party on a wholly unsolicited
basis.



17.
Reserved



18.
Miscellaneous Provision



 
18.1
Assignment.  This Agreement may not be assigned by either party without the
prior written consent of the other party, except that either of the parties may
assign this Agreement to a successor in connection with the merger,
consolidation or sale of all or substantially all of its assets. No assignment
whether consensual or permissive shall relieve either party of its
responsibility for performance of its obligations under this Agreement.



 
18.2
Complete Agreement.  This Agreement, together with its exhibits and Change
Orders then in effect, supersedes all prior Agreements and understandings
between the parties related to the subject matter of this Agreement.



 
18.3
Waiver.  No waiver by Sponsor with respect to any breach or default or of any
right or remedy, and no course of dealing by Sponsor shall be deemed to
constitute a continuing waiver of any other breach or default or of any other
right or remedy, unless such waiver be expressed in writing, signed by
Sponsor.  No payment made by Sponsor shall be considered as acceptance of
satisfactory performance of the Services, or as in any way relieving Integrium
from its full responsibility pursuant to this Agreement.

 
 
Page 14

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
 
18.4
Amendment.  This Agreement may not be altered, changed or amended except in
writing signed by each of the parties hereto.



 
18.5
Survival.  The provisions of this Agreement dealing with confidentiality,
independent contractor, ownership of developments, indemnification, limitations
of liability, termination, governing law and survival shall survive the
expiration and/or termination of this Agreement.



 
18.6
Severability.  In the event that any provision of this Agreement is held illegal
or invalid for any reason, such provision shall not affect the remaining parts
of this Agreement, but this Agreement shall be construed and enforced as if that
illegal and invalid provision had never been inserted herein.



 
18.7
Extraordinary Relief.  In the event of the actual or threatened breach by
Integrium of any of the terms of the Articles 6, 7, and 11 hereof, Sponsor shall
have the right to specific performance and injunctive relief.  The remedies in
this paragraph are in addition to all other remedies and rights available at law
or in equity.



 
18.8
Force Majeure.  Performance of this Agreement by each party shall be pursued
with due diligence in all requirements hereof; however, neither party shall be
liable for any loss or damage for delay or nonperformance due to causes not
reasonably within its control.  In the event of any delay resulting from such
causes, the time for performance and payment hereunder shall be extended for a
period of time necessary to overcome the effect of such delays.  In the event of
any delay or nonperformance caused by such uncontrollable forces, the party
affected shall promptly notify the other in writing of the nature, cause, date
of commencement thereof, and the anticipated extent of such delay, and shall
indicate whether it is anticipated that the completion date of the Agreement
would be affected thereby.



 
18.9
Captions and Headings.  The captions, numbering and headings in this Agreement
are for convenience and reference only, and they shall in no way be held to
explain, modify, or construe the meaning of the terms of this Agreement.



 
18.10
Counterpart Originals.  This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall constitute one and the same document.



 
18.11
Governing Law.  It is understood and agreed that this Agreement shall be
governed by the laws of the State of Delaware in all respects of validity,
construction and performance without regard to its conflict of laws rules.



 
18.12
Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, may be submitted to binding arbitration under
the auspices of, and in accordance with, the then existing rules of JAMS, in a
forum selected by the party to whom a request for arbitration is
directed.  Notwithstanding the foregoing, either party may seek injunctive or
equitable relief from any court of competent jurisdiction.

 
 
Page 15

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
 
18.13
Notices.  Except as otherwise provided, all communications and notices
concerning payments required under this Agreement shall be mailed by certified
mail, return receipt requested postage prepaid, or sent by Federal Express or
telecopy to the addresses set forth below, or to such other addresses as the
parties from time to time specify in writing



If to Integrium for contractual matters:
Integrium, LLC
100 East Hanover Ave., Suite 401
Cedar Knolls, NJ 07927
Attn:  Jessica Coutu, Contract Administration


If to Integrium for financial matters:
Integrium, LLC
100 East Hanover Ave., Suite 401
Cedar Knolls, NJ 07927
Attn:  Ewa Olesiak-Deptuch, Finance Dept.


If to Sponsor:                       Oramed Ltd.
                                                                                               
Hi-Tech Park 2/5 Givat-Ram
                                                                                              
 P.O. Box 39098
                                                                                              
Jerusalem 91390, Israel
                                                                                             
Attn: Dr. Miram Kidron
 
(Remainder of Page Intentionally Left Blank)



 
Page 16

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential


IN WITNESS WHEREOF, the parties hereto have executed, or have caused their duly
authorized representatives to execute, this Agreement as of its initial
effective date.
 
For and on behalf of  
 
Integrium, LLC
For and on behalf of
 
Oramed Ltd.
 
 
 

             
/s/ Jessica Coutu
By: Jessica Coutu
/s/ Nadav Kidron
By: Nadav Kidron
/s/ Michael Berelowitz
Michael Berelowitz

                                                                                                                        
Title: Sr. Dir., Contract Administration
 
Date: July 22, 2014
Title: CEO
 
Date: July 22, 2014
Board Member
(Oramed Pharmaceuticals, Inc.)

 
 
Page 17

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
 
Integrium/ Oramed



 
Exhibit 1



 
Protocol Number: ORA-D-007

 
Version: Original 1.0

 
Date: 5 June 2014 (Draft)

 
 
(Remainder of Page Intentionally Left Blank)



 
Page 18

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
 
Integrium/Oramed



 
Exhibit 2



 
Study Specifications

 
 
(Remainder of Page Intentionally Left Blank)



 
Page 19

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
Project Identifiers
 
Sponsor Company
Oramed Ltd.
Protocol Number
ORA-D-07
Protocol Title
Randomized, Double-Blind, Placebo-Controlled Study to Assess the Safety and
Pharmacodynamics of Multiple Oral Bedtime Doses of ORMD-0801 (Insulin Capsules)
in Adult Patients with Type 2 Diabetes Mellitus who are Inadequately Controlled
with Diet and Metformin
Investigational Product(s)
ORMD-0801
Indication
Type 2 Diabetes
Therapeutic Area
Metabolic
Study Phase
II
Sponsor Country
Israel
Country Locations
US
   
Study Assumptions
 
Subjects
 
# Subjects Screened
308
% Screen Failure Rate
37%
# Screen Failures
114
# Subjects Entering Run-in
194
% Run-in Failure Rate
7%
# Run-in Failures
14
# Subjects Entering Treatment Phase
180
% Early Termination Rate
12%
# Early Terminations
21
# Subjects Complete
159
Sites
 
# Total Sites Identified
33
Total Sites
33
# Central IRB Sites
29
# Local IRB Sites
4
# Back-up Sites
0
Enrollment
 
# Screened/site
9.33
# Screened/site/week
.26
# Randomized/site
5.45
# Randomized Rate (per site per week)
.15
# Randomized Rate (per site per month
.65
Third Party Vendors
 
Meeting Planner
1
Central IRB
1 - Managed by Integrium
Central Lab
1 - Managed by Integrium
Continuous Glucose Monitors
1 – Provided by Oramed
IVRS/IWRS
Not Applicable
Product Packaging & Distribution
1 - Managed by Oramed
   
Project Meetings
# Meetings
Assumptions
Investigator/CRA Training Meeting
1
Assumed a 1 day Investigators’ meeting and a 0.5 day CRA training meeting at the
same venue

 
 
Page 20

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
Launch Meeting (Integrium NJ office)
1
Assumes 8-hour launch meeting
Face-to-Face Meeting
0
NA
Sponsor Team Teleconferences
40
Assumes every other week for duration of the study.
Internal Team Teleconferences
18
Assumes monthly for duration of the study.
CRA Teleconferences
12
Assumes monthly from FPFV to Database Lock.
     
Monitoring Assumptions
 
# CRAs
5
# Pre-study Qualification Visits
35
# Initiation Visits
6
# Interim Monitoring Visits
132
Monitoring Interval (Maximum - weeks)
Approximately every 10-12 weeks dependent upon enrollment
# Interim Monitoring Visits/site
8
# Additional days on-site/site
0.267
# 1-day Interim Monitoring Visits
132
# Additional Days
8
# Close-out Visits
33
   
Safety Assumptions
 
SAE Rate 9%)
13.89
Estimated # SAEs
25
   
Data Management
 
CRF pgs per randomized patient
48
Unique CRFs/Subject
22
Non-Unique CRFs/Subject
26
CRF pgs per early term
30
CRF pgs per screen failure
0
Total CRF Pages
8262
Complete subjects
7632
Early Terms
630
Screen Failures
0
Total DM Datasets
21
Total Edit Checks
305
Estimated # Total Queries
1652
Estimated # Queries/Patient (1/5 pages)
9.6
Manual Coding
 
# Medical History/Subject
2
# ConMeds/Subject
1
# AEs/Subject
1
Data Transfers
 
# Sponsor Transfers
6
 
Test, 4 Interim and Final
# Central Lab Transfers
8
 
Test, 6 Interim and Final
# CGM Transfers
410

 
 
Page 21

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 

 
2 per patient
Statistical Analysis
The following assumptions are estimates. The total number of TLGs will be
defined upon the finalization of the Statistical Analysis Plan. An amendment to
the budget will be issued at that time, if applicable.
# SAS Datasets
14
Estimated Tables
 
# Unique
30
# Non-unique
16
# Exploratory
8
Estimated Listings
 
# Unique
21
# Non-unique
3
# Exploratory
8
Estimated Graphs
 
# Unique
8
# Non-unique
4
# Exploratory
8



 
Page 22

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
 
Project Timeline
 
Project Activity
Date
Month #
Week #
Synopsis Date
     
CRO Start Date
July 22, 2014
0.0
0.0
Final Protocol Date
July 22, 2014
0.0
0.0
Delivery of Approved Capsules
September 17, 2014
1.9
8.1
Submission to FDA
September 30, 2014
2.3
10.0
30-day wait Period
October 30, 2014
3.3
14.3
Drug Available at Sites
October 26-27, 2014
2.6
11.4
Investigators’ Meeting (US)
November 1, 2014
3.4
14.6
1st Pt Screened
November 2, 2014
3.4
14.7
1st Patient Enters 2-week Run-in Period
November 16, 2014
3.8
16.7
1st Patient Randomized
November 30, 2014
4.3
18.7
1st Patient Last Visit
January 12, 2015
5.7
24.9
Last Patient Screened
July 15, 2015
11.8
51.1
Last Patient Enters 2-week Run-in Period
July 29, 2015
12.2
53.1
Last Patient Randomized
August 12, 2015
12.7
55.1
Last Patient Last Visit
September 24, 2015
14.1
61.3
Last IMV
October 5, 2015
14.5
62.9
Patient Listing Delivered to Oramed
October 15, 2015
14.8
64.3
Consolidated Comments from Oramed
October 17, 2015
14.9
64.6
Database Lock
October 31, 2015
15.3
66.6
Draft Final TLGs
November 7, 2015
15.6
67.6
Final TLGs
November 21, 2015
16.0
69.6
Draft CSR
December 19, 2015
16.9
73.6
Final CSR
January 16, 2016
17.9
77.6
CRO End Date
January 26, 2016
18.2
79.0
Total Project Duration (Months)
18.2
   

 

   
Months
   
Weeks
   
Phase
 
Start-up
    3.4       14.7     I  
Enrollment
    8.4       36.4    
II
 
Treatment
    2.3       10.1    
III
 
LPLV-DBL
    1.2       5.3    
IV
 
DBL-CRO End
    2.9       12.4     V         18.2       79.0          



 
Page 23

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
Integrium/Oramed



EXHIBIT 3


Study Budget
 
(Remainder of Page Intentionally Left Blank)



 
Page 24

--------------------------------------------------------------------------------

 



Integrium, LLC.    Confidential

 
Study Budget



 
STUDY START-UP
UNIT COST
UNITS
MEASURE OF UNIT
 TOTAL
1
Project Management (Start Up)
[***]
5.0
Month
[***]
2
Develop/Finalize Project Management Plan
[***]
1
Plan
[***]
3
Project Launch Meeting/Training
[***]
1
Meeting
[***]
4
CRF Development
[***]
1
Total
[***]
5
Study Materials Management
[***]
33
Site
[***]
6
CRF Completion Instructions
[***]
1
Total
[***]
7
Source Documentation Development
[***]
1
Total
[***]
8
Develop/Finalize ICF
[***]
1
Total
[***]
9
Site Identification
[***]
35
Site
[***]
10
Pre-study Site Evaluation Visit
[***]
35
Visit
[***]
11
Develop/Finalize CRA Monitoring Plan
[***]
1
Plan
[***]
12
Study Reference Manual
[***]
1
Total
[***]
13
Regulatory Document Collection - Start Up
[***]
30
Site
[***]
14
Investigator Agreements
[***]
33
Site
[***]
15
Investigator Meeting and Preparation
[***]
1
Meeting
[***]
16
Clinical Database Development
[***]
1
Total
[***]
17
Clinical System Set-Up Configuration & Maintenance
[***]
30
Site
[***]
18
Data Management Plan ("DMP")
[***]
1
DM Plan
[***]
19
Edits Specifications
[***]
305
Edit Check
[***]
20
Generate Randomization Codes
[***]
1
Randomization
[***]
 
STUDY START-UP FEES TOTAL
     
[***]
 
CLINICAL TRIAL MANAGEMENT
UNIT COST
UNITS
MEASURE OF UNIT
 TOTAL
21
Project Management (enrollment phase)
[***]
8.4
Month
[***]
22
Project Management (treatment phase)
[***]
2.3
Month
[***]
23
Project Management Study (LPLV to DBL)
[***]
1.2
Month
[***]
24
Project Management Study (DBL to CRO end)
[***]
2.9
Month
[***]
25
Sponsor Team Teleconferences
[***]
40
Telecon
[***]
26
Internal Team Teleconferences
[***]
18
Telecon
[***]
27
CRA Teleconferences
[***]
12
Telecon
[***]
28
Trial Master File
[***]
33
Site
[***]
29
Regulatory Document Maintenance
[***]
427
Site*Month
[***]
30
Site Initiation Visits
[***]
6
Visit
[***]
31
Site Management
[***]
390
Site*Month
[***]
32
Interim Monitoring Visits - One Day
[***]
132
Visit
[***]
33
Interim Monitoring Visits - Additional Day On-site
[***]
8
Day
[***]
34
Close-out Visits
[***]
33
Visit
[***]
35
Site Grant Administration
[***]
13
Month
[***]
 
CLINICAL TRIAL MANAGEMENT SERVICES SUBTOTAL
     
[***]
 
MEDICAL MANAGEMENT
UNIT COST
UNITS
MEASURE OF UNIT
 TOTAL
36
Medical Management
[***]
11.7
Month
[***]
37
Create Safety Plan
[***]
1
Plan
[***]
38
Create Safety Database
[***]
1
Database
[***]
39
SAE Management
[***]
25
SAE
[***]

 
 
Page 25

--------------------------------------------------------------------------------

 



Integrium, LLC.    Confidential

 

 
MEDICAL MANAGEMENT SERVICES SUBTOTAL
     
[***]
 
DATA MANAGEMENT
UNIT COST
UNITS
MEASURE OF UNIT
 TOTAL
40
Data Entry Activities
[***]
8,262
CRF Pg
[***]
41
Generate/Track/Resolve Queries
[***]
1,652
Query
[***]
42
Manual Listing Review
[***]
194
Patient
[***]
43
Import Other Data
[***]
416
Transfer
[***]
44
Export Data to Sponsor
[***]
6
Transfer
[***]
45
Manual Coding
[***]
776
Manual Code
[***]
46
Data Records Management
[***]
194
Subject
[***]
47
Data Base Lock Activities
[***]
1
DB Lock
[***]
 
DATA MANAGEMENT FEES SUBTOTAL
     
 $108,234.89
 
BIOSTATISTICAL ANALYSIS AND REPORT WRITING
UNIT COST
UNITS
MEASURE OF UNIT
 TOTAL
48
Statistical Analysis Plan (SAP)
[***]
1
SAP
[***]
49
Analysis DataSets
[***]
14
Dataset
[***]
50
Statistical Programming Deliverables (TLGs)
[***]
82
T/L/G
[***]
51
Generate/QC TLFs
[***]
82
Appendix
[***]
52
Final CSR
[***]
1
CSR
[***]
 
BIOSTATISTICAL ANALYSIS AND REPORT WRITING SUBTOTAL
     
[***]
 
CRO SERVICE FEES GRAND TOTAL
     
[***]
 
PASS THROUGH COSTS
UNIT COST
UNITS
MEASURE OF UNIT
 TOTAL
1
Pre-study Site Evaluation Visit
[***]
35
Visit
[***]
2
Site Initiation Visit
[***]
6
Visit
[***]
3a
Interim Monitoring Visits - One Day
[***]
132
Visit
[***]
3b
Interim Monitoring Visits - Additional Day On-site
[***]
8
Day
[***]
4
Close-out Visits
[***]
33
Visit
[***]
5
Launch Meeting Travel
[***]
2
Attendee
[***]
6
Investigators' Meeting Planner
[***]
1
Meeting
[***]
7
Investigator Grants
[***]
   
[***]
7a
# Subjects Complete
[***]
159
Patient
[***]
7b
# Early Terminations
[***]
21
Patient
[***]
7c
# Run-in Failures
[***]
14
Patient
[***]
7d
# Screen Failures
[***]
114
Patient
[***]
8
Advertising
[***]
33
Site
[***]
9
Start-up Costs
[***]
33
Site
[***]
10
Site Archiving Fees
[***]
33
Site
[***]
11a
Central IRB - Protocol & Advertising Submission
[***]
1
Protocol
[***]
11b
Central IRB - Site Submissions
[***]
29
Site
[***]
11c
Local IRBs
[***]
4
Site
[***]
12
Central Lab
[***]
1
Total
[***]
13
Launch Binders
[***]
18
Binder
[***]
14
Regulatory Binders
[***]
35
Binder
[***]
15
Study Reference Manuals
[***]
33
Binder
[***]
16
Copying/ Printing
[***]
1
Total
[***]
17
CRF Books
[***]
213
Books
[***]
18
Screening/extra pages packs
[***]
45
Books
[***]
19
Postal & Shipping Fees
[***]
1
Total
[***]
20
Other/Site Study Materials
[***]
30
Site
[***]
21
Sponsor/Internal - Teleconferences/Webcast
[***]
1
Total
[***]
22
Translations (Spanish)
[***]
1
Translation
[***]
23
Supplies
[***]
1
Total
[***]
 
PASS-THROUGH COSTS TOTAL
     
[***]
 
PROJECT'S OVER-ALL TOTAL COST
     
$3,290,135.74



 
Page 26

--------------------------------------------------------------------------------

 



Integrium, LLC.    Confidential

 
Pass Through Advance Payment Schedule



 
 Contract
Execution
Aug-14
Sep-14
Oct-14
TBD
Study Total
Investigators' Meeting Planner:
40% invoiced start-up payment
40% payment 1 month prior to meeting
20% paid upon final reconciliation
[***]
[***]
[***]
[***]
[***]
[***]
Site Start-up Costs:
[***]/site x 30 sites
[***]
[***]
[***]
[***]
[***]
[***]
Site Grant Advance Payments:
Usually equal to 1 Complete subject
[***]/site X 30 sites
[***]
[***]
[***]
[***]
[***]
[***]
Central Lab Vendor:
Start-up payment
[***]
[***]
[***]
[***]
[***]
[***]
Pass-Through Advance Payment
[***]
[***]
[***]
[***]
[***]
[***]



 
Page 27

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential



Exhibit 4
Study Payment Schedule


 
Monthly Management Fees
Month
$ Amount
Verification of Milestone Completion/Deliverables
Project Management Fees
July 2014
[***]
Invoiced Monthly
Project Management Fees
August 2014
[***]
Invoiced Monthly
Project Management Fees
September 2014
[***]
Invoiced Monthly
Project Management Fees
October 2014
[***]
Invoiced Monthly
Project Management Fees
November 2014
[***]
Invoiced Monthly
Project Management Fees
December 2014
[***]
Invoiced Monthly
Project Management Fees
January 2015
[***]
Invoiced Monthly
Project Management Fees
February 2015
[***]
Invoiced Monthly
Project Management Fees
March 2015
[***]
Invoiced Monthly
Project Management Fees
April 2015
[***]
Invoiced Monthly
Project Management Fees
May 2015
[***]
Invoiced Monthly
Project Management Fees
June 2015
[***]
Invoiced Monthly
Project Management Fees
July 2015
[***]
Invoiced Monthly
Project Management Fees
August 2015
[***]
Invoiced Monthly
Project Management Fees
September 2015
[***]
Invoiced Monthly
Project Management Fees
October 2015
[***]
Invoiced Monthly
Project Management Fees
November 2015
[***]
Invoiced Monthly
Project Management Fees
December 2015
[***]
Invoiced Monthly
Project Management Fees
January 2016
[***]
Invoiced Monthly
Total Monthly Management Fees:
[***]
[***]

 
Monthly Service Fees
Date
% Total Service Budget
% Milestone Service Budget
$ Amount
Verification of Milestone Completion/Deliverables
1 Subject Randomized
11/30/2014
4.62%
9.23%
[***]
Enrollment log
25% Subjects Randomized
2/7/2015
4.24%
8.46%
[***]
Enrollment log
50% Subjects Randomized
4/18/2015
4.24%
8.46%
[***]
Enrollment log
75% Subjects Randomized
6/27/2015
4.24%
8.46%
[***]
Enrollment log
100% Subjects Randomized
8/12/2015
4.24%
8.46%
[***]
Enrollment log
1st Subject Last Visit
9/24/2015
3.85%
7.69%
[***]
Enrollment log
25% Subjects Last Visit
4/10/2015
3.85%
7.69%
[***]
Enrollment log
50% Subjects Last Visit
6/19/2015
3.85%
7.69%
[***]
Enrollment log
75% Subjects Last Visit
8/28/2015
3.85%
7.69%
[***]
Enrollment log
100% Subjects Last Visit
9/24/2015
3.85%
7.69%
[***]
Enrollment log
Database Lock
10/31/2015
4.62%
9.23%
[***]
Database Lock
Draft Final TLGs
11/7/2015
4.62%
9.23%
[***]
Draft Final TLGs
Total Milestone Based Services:
50.07%
100.00%
[***]
[***]

 
Unit Based Payments:
Actual Units Invoiced Monthly
% Total Services Budget
# Units
Unit Cost
$ Amount
Verification of Milestone Completion/Deliverables
SAE Management
2.94%
25
[***]
[***]
Invoiced monthly as occurred
Total Unit Based Services:
[***]
             
Total Services:
[***]
 

 
 
Page 28

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 
Pass-through expenses
$ Amount
Verification of Milestone Completion/Deliverables
Monitoring Visit Travel Expenses
[***]
Invoiced as Actuals Monthly
Meeting Travel
[***]
Invoiced as Actuals Monthly
Investigator Grants
[***]
Invoiced and Paid in Advance of Payment to Sites
Site Start-up Costs
[***]
Invoiced and Paid in Advance of Payment to Sites
Site Advertising
[***]
Invoiced as Actuals Monthly
Site Archiving Fees
[***]
Invoiced as Actuals Monthly
Site Local IRB Fees
[***]
Invoiced as Actuals Monthly
Site Translations and Materials
[***]
Invoiced as Actuals Monthly
IRB Fees
[***]
Invoiced as Actuals Monthly
Meeting Planner
[***]
Invoiced and Paid in Advance of Payment to Vendor
Central Lab Vendor
[***]
Invoiced and Paid in Advance of Payment to Vendor
Copying/Printing/Supplies
[***]
Invoiced as Actuals Monthly
Postal & Shipping Fees
[***]
Invoiced as Actuals Monthly
Sponsor/Internal - Teleconference System
[***]
Invoiced as Actuals Monthly
Total Pass-through Budget:
[***]
             
Grand Total Budget:
 $3,290,135.74
 



 
Page 29

--------------------------------------------------------------------------------

 



Integrium, LLC.    Confidential





EXHIBIT 5


Transfer of Regulatory Obligations


TRANSFER OF US FDA REGULATORY OBLIGATIONS FOR INVESTIGATIONAL PHARMACEUTICAL AND
BIOLOGIC PRODUCTS UNDER AN INVESTIGATIONAL NEW DRUG (IND) APPLICATION (21 CFR
312.52 and ICH E6)
 
   



Study
Drug:                  ORMD-0801                                            
IND #:                                     
Protocol Title:  Randomized, Double-Blind, Placebo-Controlled Study to Assess
the Safety and Pharmacodynamics of Multiple Oral Bedtime Doses of ORMD-0801
(Insulin Capsules) in Adult Patients with Type 2 Diabetes Mellitus who are
Inadequately Controlled with Diet and Metformin.


Pursuant to 21 CFR 312.52 and ICH E6, the following obligation(s) of the
Sponsor, Oramed Ltd. have been transferred to:


CRO Name:                  Integrium, LLC
CRO Address:             14351 Myford Road
Tustin, CA 92780


 
 
Responsibility
 
 
Reference
 
Obligation Assigned to:1
 
Integrium
 
Oramed
Third Party
Vendor
A.
1     .Preparation of all or part of an IND application
312.23 21CFR
N/A
N/A
N/A
             
2.     Submission of IND application to FDA, submit all Amendments to FDA
    o   x   o            
B.
Maintain an IND with the following amendments, as necessary:
                     
1.     Preparation of Protocol amendments (includes new protocols, changes in
protocols, adding new investigators)
312.30 21CFR
o   x   o              
2.     Preparation of  Chemistry, Manufacturing, and Control amendments
312.31 21CFR
o   x   o              
3.     Preparation of Pharmacology and Toxicology amendments
312.31 21CFR
o   x   o              
4.     Preparation of Clinical amendments
312.31 21CFR
o   x   o              
5.    Safety Reports
(a)      Preparation of initial report
(b)      Preparation of follow-up reports
(c)      Notifications to FDA (phone/fax or written)
(d)      Notifications to investigators
312.32 21CFR
 
x
x
o
x
 
o
o
o
o
 
o
o
x
o
             
6.      Preparation of Annual Reports
312.33 21CFR
o o  x              
7.      Preparation of response to request for information or clinical hold
312.41, 312.42 CFR
o x  o              
8.      Preparation of letter to withdraw an IND
312.38 CFR
o x  o          
C.       Preparation and Update Investigative Brochure
 
21 CFR 312.55 (a)
ICH E6 5.12, 7.3
o
x
 o

 
 
Page 30

--------------------------------------------------------------------------------

 
 

Integrium, LLC.    Confidential

 

 
Responsibility
 
Reference
 
 
   
Integrium
Oramed
  Third Party Vendor
D.
Selecting investigators and monitors
21 CFR 312.53
x x o  
1.     Select qualified investigators
(a)  Identify qualified investigators/sites
(b)  Approve investigators/sites for participation
21 CFR 312.53 (a); ICH E6 5.6.1
x
x
x
x
o
o
             
2.     Control of drug
(a)  Obtain required information from investigator (including signed Form FDA
1572, CV)
 
(b)  Approved investigators for receipt of drug shipment
 
(c)  Ship drug to approved investigators
 
(d)  Maintain shipment records
 
21 CFR 312.53 (c); ICH E6 5.14.2, 8.2
21 CFR 312.53 (b); ICH
E6 5.14.2
21 CFR 312.53 (b); ICH
E6 5.14.1, 5.14.4(a)
21 CFR 312.57 (a); ICH
E6 5.14.4(b)
 
x
 
x
 
x
 
x
 
o
 
o
 
o
 
o
 
o
 
o
 
x
 
x
             
3.     Provide qualified monitors
21 CFR 312.53 (d); ICH E6 5.18.2
 
x o   o  
4.     Informing investigators
(a)  Review with investigators their regulatory responsibilities
 
(b)  Deliver investigator’s brochure
 
(c)  Inform participating investigators of new safety information about the
study drug
 
(d)  Notify participating investigators of all serious unexpected adverse drug
reactions
Guideline for the Monitoring of Clinical Investigations; ICH E6 5.18.4 (f)(g)
 
21 CFR 312.55 (a); ICH E6 5.6.2
 
21 CFR 312.55 (b); ICH E6 5.16.2
 
21 CFR 312.32 (c); ICH E6 5.17.1
 
x
 
x
 
x
 
x
 
o
 
o
 
o
 
o
 
o
 
o
 
o
 
o
           
E.
Review of ongoing investigations
                     
1.     Monitoring the investigation
21 CFR 312.56
21 CFR 312.56 (a); ICH E6 5.18.4
 
  x
o
 
o  
2.     Discontinue investigator participation if not compliant
 
(a)  Notify FDA
(b)  Assure disposal or return of investigational drug
21 CFR 312.56 (b); ICH E6 5.20
x
 
x
x
x
 
o
o
o
 
o
o
             
3.     Provide medical expertise to evaluate safety information
21 CFR 312.56 (c); ICH E6 5.16.1
x o o              
4.     Upon premature termination or suspension of a trial:
(a)  Notify IRBs or notify investigators of their responsibility to notify IRBs
(b)  Notify investigators
(c)  Assure disposition of drug from sites to sponsor
(d)  Notify FDA
21 CFR 312.56 (d); ICH E6 5.21
 
x
x
x
o
 
o
o
o
o
 
o
o
o
x
           
F.
Trial Data Handling and Reporting
         
(a)  Manage an independent date safety monitoring committee
(b)  Data Management
(c)  Statistical plan and/or analysis
(d)  Final study report
ICH E6 5.5.2
ICH E6 5.5.1
ICH E6 5.5.1
ICH E6 5.5.1
NA
x
x
x
NA
o
o
x
NA
o
o
o
           
G.
Recordkeeping and record retention
 
1.Maintain sponsor records and reports, other than shipment records (see C.2.d),
   during the course of the investigation
 
2.Archive sponsor records and reports according to applicable regulatory
   requirements.
 
3.Retain reserve samples of the test articles and reference standards used in
   bioequivalence or bioavailability studies
21 CFR 312.57
 
21 CFR 312.57 (b), 312.58 (a); ICH E6 5.5.6, 5.5.7, 8
 
 
21 CFR 312.57 (a)(b)(c), 312.58 (a); ICH E6 5.5.8, 5.5.11, 8
 
 
21 CFR 312.57 (d); ICH E6 5.14.5(b)
 
 
x
 
 
o
 
 
o
 
 
o
 
 
x
 
 
x
 
 
o
 
 
o
 
 
o

 
 
Page 31

--------------------------------------------------------------------------------

 

Integrium, LLC.    Confidential

 

           Responsibility Reference  
Integrium
 
Oramed
  
Third Party Vendor
           
H.
Disposition of unused supply of investigational drug
 
1.      Assure return of drug from site to sponsor
 
2.      Conduct final disposition or destruction of drug
 
 
21 CFR 312.59; ICH
 
E6 5.14.4 (c)(d), 5.18.4
(c)(iv)(v)
 
 
x
 
o
 
 
o
 
o
 
 
x
 
x
I.
Application for FDA approval to export investigational drug
 
(a)  Content
(b)  Format
21 CFR 312.110;  ICH E6 5.14.2
 
 
o
o
 
 
x
x
 
 
o
o
           
 
J.
 
Obtain investigator financial disclosure information
 
1. Initial collection prior to study participation
 
2. Responsibility for the one year follow-up financial disclosure collection
    shall remain with the Sponsor (one year following the completion of the
study)
 
21 CFR 312.53 (c)(4)
 
 
 
x
 
o
 
 
 
o
 
x
 
 
 
o
 
o



1      If responsibility for an item is shared between Oramed and Integrium,
both boxes will be checked.
 
According to 21 CFR 312.52(b), “A contract research organization that assumes
any obligation of a sponsor shall comply with the specific regulations in this
chapter applicable to this obligation and shall be subject to the same
regulatory action as a sponsor for failure to comply with any obligation assumed
under these regulations.”  The assignment of responsibility does not preclude
either the sponsor or the CRO from participating in the requirements of the CFR.


Oramed Ltd.

       /s/ Miriam Kidron Name: Miriam Kidron July 22, 2014   Title: CSO  
Integrium LLC.
                                                  
                                              
                                          Name:     Date   Title:  

 
 Page 32

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------